DETAILED ACTION

This Office Action is a response to an application filed on 09/01/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/01/2021, 04/14/2022, and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 13 of U.S. Patent No. 11,252,410. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of the current application are obvious variation of claims 1, 6, and 13 of U.S. Patent No. 11,252,410. That is, claims 1, 7, and 13 of the instant application are related to an encoding method that is similar to a decoding method of the claims 1, 6, and 13 of the patented application No. 11,252,410.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Auwera (US 2013/0094572 A1, hereinafter referred to as Van).



Regarding claim 1, Van discloses: A method of video encoding by a video encoder, comprising: 
determining that explicit multiple transform selection (MTS) is to be disabled for intra coded blocks in a picture, wherein transform type information indicating a transform type is signaled by the explicit MTS (see paragraph 48, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded); 
determining whether to enable or disable the explicit MTS for inter coded blocks in the picture (see paragraph 48, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded); 
determining, without considering whether the explicit MTS is enabled or disabled for the inter coded blocks in the picture, that an implicit MTS is to be applied to a first block of the intra coded blocks in the picture in response to the explicit MTS being determined to be disabled, wherein no transform type information is signaled by the implicit MTS (see paragraph 48 and 131, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded, the offsets can be signaled elsewhere, such as in the Adaptation Parameter Set (APS) or the Picture Parameter Set (PPS).  The following Table 3 represents the slice header syntax which contains all tc and beta offsets for each transform type (4x4, 8x8, 16x16, 32x32) and for intra and inter modes); 
transmitting a first high level syntax (HLS) element indicating the explicit MTS is disabled for the intra coded blocks in the picture (see paragraph 48); and 
transmitting a second HLS element indicating whether the explicit MTS is enabled or disabled for the inter coded blocks in the picture (see paragraph 48 and 131).

Regarding claim 2, Van discloses: The method of claim 1, wherein a transform type for processing the first block of the intra coded blocks in the picture is determined according to a size of the first block of the intra coded blocks in the picture (see paragraph 48 and 61, determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded; transform may be selected based on one or more coding characteristics, such as block size).
Regarding claim 3, Van discloses: The method of claim 1, wherein the first or second HLS element is one of: 
a video parameter set (VPS) syntax element, 
a sequence parameter set (SPS) syntax element (see Van, paragraph 50), 
a picture parameter set (PPS) syntax element (see Van, paragraph 50), 
a slice header syntax element (see Van, paragraph 50), 
a tile header syntax element, or 
a tile group header syntax element.
Regarding claim 5, Van discloses: The method of claim 1, further comprising: 
transmitting a third HLS element indicating an MTS is enabled for the inter coded blocks and intra coded blocks in the picture (see paragraph 50, enable video decoder 30 to select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded; the techniques may provide for various ways by which to signal these offsets in one or more of a picture parameter set (PPS), a sequence parameter set (SPS), an adaptation parameter set (APS) and a slice header (each of which may be specified in a bitstream representative of the encoded video data)).
Regarding claim 6, Van discloses: The method of claim 1, wherein the transform type information includes an MTS index, the MTS index signaling the transform type for the explicit MTS (see Van, paragraph 48 and 50, enable video decoder 30 to select various offsets used in determining whether to perform de-blocking based on whether the current video block was intra- or inter-coded; determining at least one offset used in determining whether to perform de-blocking filtering of the reconstructed block of video data or used in determining de-blocking filtering strength based on the size of the applied transform, the techniques may provide for various ways by which to signal these offsets in one or more of a picture parameter set (PPS), a sequence parameter set (SPS), and a slice header (HLS elements)).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera (US 2013/0094572 A1, hereinafter referred to as Van) in view of Zhao (US 2017/0094313 A1).

Regarding claim 4, Van discloses: The method of claim 1, but does not disclose: wherein the first block of the intra coded blocks in the picture is not coded with an intra sub-partitioning (ISP) mode.
However, Zhao from the same or similar endeavor discloses: wherein the first block of the intra coded blocks in the picture is not coded with an intra sub-partitioning (ISP) mode (see Zhao, paragraph 104, using DCT/DST-based transform coding for intra prediction in image/video coding).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “wherein the first block of the intra coded blocks in the picture is not coded with an intra sub-partitioning (ISP) mode” as taught by Zhao in the video coding method and apparatus taught by Van to reduce an amount of data used to represent the residual blocks such that an amount of data transmitted from the video encoder to the video decoder is reduced (see Zhao, paragraph 42).

Regarding claim 7, Van discloses: A method of video encoding by a video encoder, comprising: 
determining that an explicit multiple transform selection (MTS) is to be disabled for intra coded blocks in a picture, wherein transform type information indicating a transform type is signaled by the explicit MTS (see paragraph 48 and 50, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded); 
determining that an implicit MTS is to be applied to a first block of the intra coded blocks in the picture in response to the explicit MTS being determined to be disabled for the intra coded blocks in the picture, wherein no transform type information is signaled by the implicit MTS (see paragraph 48 and 131, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded, the offsets can be signaled elsewhere, such as in the Adaptation Parameter Set (APS) or the Picture Parameter Set (PPS).  The following Table 3 represents the slice header syntax which contains all tc and beta offsets for each transform type (4x4, 8x8, 16x16, 32x32) and for intra and inter modes);
transmitting a first high level syntax (HLS) element indicating the explicit MTS is disabled for the intra coded blocks in the picture (see paragraph 48 and 50, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded). 
Van does not explicitly disclose: determining that a non-separable secondary transform (NSST) or a matrix-based intra prediction (MIP) is to be disabled for the intra coded blocks in the picture; 
and the NSST or the MIP being determined to be disabled for the intra coded blocks in the picture,
transmitting a second HLS element indicating the NSST or the MIP is disabled for the intra coded blocks in the picture.
However, Zhao from the same or similar endeavor discloses: determining that a non-separable secondary transform (NSST) or a matrix-based intra prediction (MIP) is to be disabled for the intra coded blocks in the picture (see Zhao, paragraph 45, 66, and 171, non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled, the particular mode may always be disabled; for example, based on the secondary transform being enabled, transform skip mode is disabled; para [0045], [0136], [0171]); and enabling an implicit MTS for the intra coded block when the first HLS element indicates the explicit MTS is disabled for the intra coded block (a secondary transform is enabled, the particular mode may always be disabled; for example, based on the secondary transform being enabled, transform skip mode is disabled; syntax structures used to code the samples of the coding block); 
and the NSST or the MIP being determined to be disabled for the intra coded blocks in the picture (see Zhao, paragraph 45 and 171, non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled, the particular mode may always be disabled; for example, based on the secondary transform being enabled, transform skip mode is disabled),
transmitting a second HLS element indicating the NSST or the MIP is disabled for the intra coded blocks in the picture (see Zhao, paragraph 45 and 171).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “determining that a non-separable secondary transform (NSST) or a matrix-based intra prediction (MIP) is to be disabled for the intra coded blocks in the picture; and the NSST or the MIP being determined to be disabled for the intra coded blocks in the picture, transmitting a second HLS element indicating the NSST or the MIP is disabled for the intra coded blocks in the picture” as taught by Zhao in the video coding method and apparatus taught by Van to reduce an amount of data used to represent the residual blocks such that an amount of data transmitted from the video encoder to the video decoder is reduced (see Zhao, paragraph 42).


Regarding claim 8, Van discloses:  The method of claim 7, wherein the 
determining to apply the implicit MTS includes: 
determining that the implicit MTS is to be enabled for the first block of the intra coded blocks in the picture when the explicit MTS is disabled for the intra coded blocks in the picture (see Van, paragraph 5, 48, and 131, enable a video decoder to select various offsets used in performing de-blocking based not only on the size of the transform but also on whether the current video block was intra-coded or inter-coded; video decoder 30 to select various offsets used in determining whether to perform de-blocking based on the size of the transform used to transform these residual data blocks; the offsets can be signaled elsewhere, such as in the Adaptation Parameter Set (APS) or the Picture Parameter Set (PPS); the following Table 3 represents the slice header syntax which contains all offsets for each transform type and for intra and inter modes; slice_header disable_de-blocking_filter_idc) and both the NSST and the MIP are disabled for the intra coded blocks in the picture (see Zhao, paragraph 136 and 170, a second transform (e.g., non-separable secondary transform); a secondary transform may be disabled when one or more of the transform skip mode, LM mode, and cross-component residual prediction mode is used).
Regarding claim 9, Van discloses: The method of claim 7, further comprising: applying the implicit MTS to the first block of the intra coded blocks in the picture (see Van, paragraph 53, one or more transforms that are applied to the block of video data identified by the coding node; two or more transforms that are each applied to the same block of video data, where the block of video data may be partitioned into separate transform regions to which the same or different sized transforms are applied).
Regarding claim 10, Van discloses: The method of claim 7, wherein the first or second HLS element is one of: 
a video parameter set (VPS) syntax element, 
a sequence parameter set (SPS) syntax element (see Van, paragraph 50), 
a picture parameter set (PPS) syntax element (see Van, paragraph 50), 
a slice header syntax element (see Van, paragraph 50), 
a tile header syntax element, or 
a tile group header syntax element.
Regarding claim 11, Van discloses: The method of claim 7, wherein the first block of the intra coded blocks in the picture is not coded with an intra sub-partitioning (ISP) mode (see Zhao, paragraph 104, using DCT/DST-based transform coding for intra prediction in image/video coding).
Regarding claim 12, Van discloses: The method of claim 7, wherein the transform type information includes an MTS index, the MTS index signaling the transform type for the explicit MTS (see Van, paragraph 144, the parameter ,disable_de-blocking_filter_flag,. when set to a value zero, indicates that the de-blocking_filter is enabled and, when set to a value of one, indicates that the de-blocking filter is disabled; when set to a value of one, indicates that de-blocking parameters in APS (level syntax element) shall be used and, when set to a value of zero, indicates that de-blocking parameters that follow in the slice header (level syntax element) shall be used).
Regarding claim 13, Van discloses: A method of video encoding by a video encoder, comprising: 
determining an implicit multiple transform selection (MTS) is enabled for a first intra coded block, wherein no transform type information is signaled by the implicit MTS (see paragraph 48 and 50, select various offsets used in determining whether to perform de-blocking based not only on the size of the transform but also on whether the current video block was intra- or inter-coded); 
determining an MTS is disabled for the first intra coded block (see Van, paragraph 144, the parameter ,disable_de-blocking_filter_flag,. when set to a value zero, indicates that the de-blocking_filter is enabled and, when set to a value of one, indicates that the de-blocking filter is disabled; when set to a value of one, indicates that de-blocking parameters in APS (level syntax element) shall be used and, when set to a value of zero, indicates that de-blocking parameters that follow in the slice header (level syntax element) shall be used); 
transmitting a first block level syntax element indicating the MTS is disabled for the first intra coded block (see Van, paragraph 144); and 
Van does not explicitly disclose: determining a non-separable secondary transform (NSST) is disabled for the first intra coded block; 
transmitting a second block level syntax element indicating the NSST is disabled for the first intra coded block.
However, Zhao from the same or similar endeavor discloses: determining a non-separable secondary transform (NSST) is disabled for the first intra coded block (see Zhao, paragraph 45, 136, and 170-171, a first non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled; a secondary transform may be disabled when one or more of the transform skip mode, LM mode, and cross-component residual prediction mode is used); 
transmitting a second block level syntax element indicating the NSST is disabled for the first intra coded block (see Zhao, paragraph 170, the secondary transform may be disabled and/or not signaled when one or more of the transform skip mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “determining a non-separable secondary transform (NSST) is disabled for the first intra coded block; transmitting a second block level syntax element indicating the NSST is disabled for the first intra coded block” as taught by Zhao in the video coding method and apparatus taught by Van to reduce an amount of data used to represent the residual blocks such that an amount of data transmitted from the video encoder to the video decoder is reduced (see Zhao, paragraph 42).
Regarding claim 14, Van discloses: The method of claim 13, further comprising: 
when the NSST is determined to be enabled for a second intra coded block (see Zhao, paragraph 45, 136, and 171, a first non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled), 
transmitting a third block level syntax element to indicate the MTS is disabled for the second intra coded block (see Van, paragraph 144, the parameter ,disable_de-blocking_filter_flag,. when set to a value zero, indicates that the de-blocking_filter is enabled and, when set to a value of one, indicates that the de-blocking filter is disabled; when set to a value of one, indicates that de-blocking parameters in APS (level syntax element) shall be used and, when set to a value of zero, indicates that de-blocking parameters that follow in the slice header (level syntax element) shall be used), and 
transmitting a fourth block level syntax element to indicate the NSST is enabled for the second intra coded block (see Zhao, paragraph 45, 136, and 171, a first non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled).
Regarding claim 15, Van discloses: The method of claim 13, further comprising: 
determining that matrix-based intra prediction (MIP) is disabled for the first intra coded block (see Zhao, paragraph 136 and 144, a transform matrix that may be specified by the definition of one certain transform, e.g., DCT; transform matrix selected), and 
transmitting a fifth block level syntax element to indicate that MIP is disabled for the first intra coded block (see Zhao, paragraph 171, a secondary transform is enabled, the particular mode may always be disabled. For example, based on the secondary transform being enabled, transform skip mode is disabled).
Regarding claim 16, Van discloses: The method of claim 15, further comprising: 
when the MIP is determined to be enabled for a third intra coded block (see Zhao, paragraph 171, a secondary transform is enabled, the particular mode may always be disabled. For example, based on the secondary transform being enabled, transform skip mode is disabled), 
transmitting a sixth block level syntax element to indicate the MTS is disabled for the third intra coded block see Van, paragraph 144, the parameter .disable_de-blocking_filter_flag,. when set to a value zero, indicates that the de-blocking_filter is enabled and, when set to a value of one, indicates that the de-blocking filter is disabled; when set to a value of one, indicates that de-blocking parameters in APS (level syntax element) shall be used and, when set to a value of zero, indicates that de-blocking parameters that follow in the slice header (level syntax element) shall be used), and 
transmitting a seventh block level syntax element to indicate the MTS is enabled for the third intra coded block (see Zhao, paragraph 46, 136, and 171, a first non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled).
Regarding claim 17, Van discloses: The method of claim 13, wherein the first block level syntax element indicates the MTS is disabled by indicating DCT-2 transforms are to be used for processing the first intra coded block (see Zhao, paragraph 104, DCT/DST-based transform coding for intra prediction in image/video coding; multiple transforms may be used. However, in such examples, instead of using KLTs (which may be trained), either DCT (DCT-II) or DST (DST-VII) may be used for a transform unit).
Regarding claim 18, Van discloses: The method of claim 13, further comprising: 
applying the implicit MTS to the first intra coded block (see Van, paragraph 53, one or more transforms that are applied to the block of video data identified by the coding node; two or more transforms that are each applied to the same block of video data, where the block of video data may be partitioned into separate transform regions to which the same or different sized transforms are applied).
Regarding claim 19, Van discloses: The method of claim 13, wherein the first intra coded block is not coded with an intra sub-partitioning (ISP) mode (see Zhao, paragraph 104, using DCT/DST-based transform coding for intra prediction in image/video coding).
Regarding claim 20, Van discloses: The method of claim 13, wherein the transform type information includes an MTS index, the MTS index signaling the transform type for the explicit MTS (see Van, paragraph 48 and 50, enable video decoder 30 to select various offsets used in determining whether to perform de-blocking based on whether the current video block was intra- or inter-coded; determining at least one offset used in determining whether to perform de-blocking filtering of the reconstructed block of video data or used in determining de-blocking filtering strength based on the size of the applied transform, the techniques may provide for various ways by which to signal these offsets in one or more of a picture parameter set (PPS), a sequence parameter set (SPS), and a slice header (HLS elements)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483